Citation Nr: 0023549	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs for unauthorized medical expenses incurred 
in connection with private medical treatment rendered from 
September 21, 1998 to September 22, 1998.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 decision of the Department of 
Veterans Affairs (VA) Medical Center in Denver, Colorado, 
which denied entitlement to reimbursement by VA for 
unauthorized medical expenses incurred in connection with 
private medical treatment rendered from September 21, 1998 to 
September 22, 1998.  



FINDINGS OF FACT

1.  The veteran was treated from September 21, 1998 to 
September 22, 1998 at a private medical facility for 
complaints of chest pain and numbness.

2.  The veteran is not service-connected for any 
disabilities, nor is there any competent evidence showing 
that his complaints of chest pain and numbness were in any 
way related to an incident of his military service.  

3.  The veteran is not shown by the record to be permanently 
or totally disabled.

4.  The veteran is not a participant in Chapter 31 
rehabilitation.



CONCLUSION OF LAW

Payment or reimbursement by VA for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment rendered from September 21, 1998 to September 22, 
1998, is precluded by law.  38 U.S.C.A. §§ 1728, 5107(a) 
(West 1991); 38 C.F.R. § 17.120 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicitly set forth in 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  The latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For non-service-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j) (1998);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

Factual Background

In the instant case, the record reflects the veteran has no 
adjudicated service-connected disabilities.

A portion of a private clinical record dated on September 14, 
1998, reflects assessments of syncopal episode and abnormal 
electrocardiogram results.  It was noted the veteran refused 
admission to a private medical facility and essentially left 
the clinic against medical advice.  It was also noted that in 
a conversation with the veteran's daughter, it was suggested 
that the veteran be taken to the VA medical facility in 
Denver as soon as possible, or to an emergency room if he 
were to experience shortness of breath, chest pain, or 
further syncopal episodes.  

In a March 1999 statement, the veteran's daughter stated that 
the veteran came to her home on September 14, 1998 to discuss 
his visit to a private medical facility.  The veteran's 
daughter reported speaking with the treating physician at the 
private medical facility by telephone and being advised to 
take her father to the VA medical facility or to an emergency 
room if his symptoms returned.  The daughter noted that she 
told the physician she would take her father the next 
morning.  She also stated that she did take her father to the 
VA medical facility in Denver, Colorado.  Several days later, 
the veteran again experienced chest pain and other symptoms 
and she drove him to a private emergency room where he was 
observed and admitted.  The daughter stated that she followed 
the private physician's advice by taking the veteran to a 
private emergency room when he was in a crisis.  

In a March 1999 statement, the veteran stated that he was 
treated at a private medical facility on September 14, 1998 
for chest pains and numbness.  He further stated that he was 
advised to seek treatment at the VA medical facility in 
Denver, Colorado.  The veteran reported that he did go to the 
VA medical facility in Denver the next day with his daughter.  
He stated that a few days later, he again experienced chest 
pains, numbness, and dizziness and he went to the emergency 
room of a private medical facility.  The veteran stated that 
the emergency room personnel thought it would not be 
advisable to transport him to a VA medical facility and he 
was admitted for the night.  He was released the next day 
with medication.  

In his May 1999 substantive appeal, the veteran stated that 
he was told by the personnel at the private medical facility 
that VA would cover his medical expenses.  He further stated 
that if he had known VA would not cover the costs, he would 
have had his daughter drive him to the VA medical facility in 
Denver.  


Analysis

The record clearly reflects that from September 21, 1998 to 
September 22, 1998, the veteran was not treated for a 
service-connected disability.  There is no competent evidence 
showing that the veteran's chest pain, numbness, and/or 
dizziness were in any way associated with or aggravated by 
any incident of military service.  The record is further 
silent for any evidence demonstrating that the veteran is 
permanently and totally disabled from a service-connected 
disability.  Finally, there is no indication in the record 
that the veteran is currently participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  The 
veteran has not alleged any such participation.

Accordingly, the veteran has not met the initial criteria for 
the reimbursement or payment of the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment rendered from September 21, 1998 to September 22, 
1998.  See 38 C.F.R. § 17.120(a).  As all three criteria must 
be met for eligibility under 38 C.F.R. § 17.120, the Board 
need not address subsections (b) and (c) of the regulation.  
The Board has carefully reviewed the entire record in this 
case; however, this is a case in which the law is dispositive 
and the appeal must therefore be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to the reimbursement or payment of the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment rendered from September 21, 1998 to 
September 22, 1998, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

